El Juez Asociado Se. Hebnández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por G-ustavo Rodríguez contra sentencia de la Corte de Distrito de Ponce que en causa píor hurto de mayor cuan-tía le condenó á la pena de un año de presidio en el de-partamental de la isla, con trabajos forzados y al pago de las costas.
No aparece que se alegaran en el juicio excepciones de clase alguna, ni existe pliego de ellas, ni hay escrito de exposición de hechos, ni la parte apelante ha compare-cido ante esta Corte Suprema á sostener el recurso me-diante alegato de los errores que, en su sentir, se ha-yan. cometido, no habiendo, por tanto, problema jurídico sometido en forma á la resolución de este Tribunal.
Tampoco encontramos en los autos errores fundamen-tales que puedan ser materia de consideración..
Por las razones expuestas, procede se confirme la sen-tencia apelada, ■ con las costas á cargo del apelante Gustavo Rodríguez.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Eigüeras, MaeLeary y Wolf.